Citation Nr: 1227733	
Decision Date: 08/10/12    Archive Date: 08/14/12	

DOCKET NO.  09-40 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction associated with the residuals of prostate cancer, status post radial prostatectomy.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to December 1967.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2008 rating decision of the VARO in Cleveland, Ohio, that granted entitlement to service connection for erectile dysfunction associated with residuals of prostate cancer, status post radial prostatectomy, and assigned a noncompensable evaluation, effective August 26, 2006.  

This case was previously before the Board in May 2011 at which time it was remanded for further development.  In that remand action it was noted the Veteran had raised the issue of entitlement to service connection for an anxiety disorder secondary to the residuals of his prostate cancer, status post radial prostatectomy.  This matter has not been developed or adjudicated for the Board's review at this time and is referred to the RO for appropriate consideration.  

The appeal is once again is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should action be required.  


REMAND

In his May 2012 informal hearing presentation, the Veteran's accredited representative states that the Veteran had not received or had an opportunity to review the March 2012 Supplemental Statement of the Case because it was sent to an incorrect address.  The representative asks that the case be remanded again to ensure compliance with the Board's remand in May 2011.  The Board is aware that VA has a duty to address all arguments put forth by a claimant and/or theories in which entitlement to benefits sought might be awarded.  See generally Schroeder v. West, 212 F. 3d 1265 (Fed. Cir. 2000); Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), affirmed sub nom Robinson v. Shinseki, 557 F. 3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board fail to address an argument reasonably raised by a claimant in support of a claim of which the United States Court of Appeals for Veterans Claims has jurisdiction by virtue of a Notice of Disagreement that satisfies the Veteran's Judicial Review Act § 402, the Court will remand the claim with directions that the Board address the particular argument or arguments in support thereof).  

In order to meet the duty to consider all material issues of fact and law presented on the record, the case must be REMANDED for the following action:  

The Veteran should be provided a copy of the March 2012 Supplemental Statement of the Case at his current mailing address of 1429 Davids Way, Cincinnati, Ohio  45233.  He should be afforded an opportunity to respond before the case is returned to the Board for further appellate consideration.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


